Motion for leave to reargue Motion Number 87 of January 17, 1961 granted and upon such reargument the motion is granted to the extent of extending the time of the appellant to file the minutes of the omitted hearings to and including February 15, 1961, and the time of the respondent to serve and file his typewritten respondent’s points is extended to and including February 24, 1961. The order of this court, entered on January 23, 1961, is modified accordingly. Concur — Breitel, J. P., Rabin, McNally, Stevens and Eager, JJ.